DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Rao (US 2007/0228860) discloses An electrical machine that is an axial-flux and radial-flux motor (abstract), comprising: a rotor (2) mounted rotatably about a machine axis (4), with the rotor rotatively attached to a shaft (45); and a stator assembly (3) having a stator core (para 9).
However, neither Rao nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a stator core with a non-ferromagnetic material and including a first axial-flux stator yoke having an inner wall rigidly attached on an outer surface of a first edge wall of the stator core, and a second axial-flux stator yoke having an inner wall rigidly attached on an outer surface of a second edge wall of the stator core, wherein the first and the second axial-flux stator yokes each include an outer wall with slots; a radial-flux stator yoke with slots includes a continuous inner wall rigidly attached on a continuous outer wall of the stator core, wherein the radial-flux stator yoke and the first and the second axial-flux stator yokes include laminated sheets; and windings positioned in the slots of the first and the second axial-flux stator yokes and the radial-flux stator yoke.”. 	 Claims 2-14 are allowable based on their virtue of depending on claim 1.
	In claim 15, Rao (US 2007/0228860) discloses An electrical machine that is an axial-flux and radial-flux motor (abstract), comprising: a rotor (2) mounted rotatable about a machine axis (4), with the rotor rotatively attached to a stationary shaft (45); and a stator assembly (3).
However, neither Rao nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a stator assembly including a stator core with a non-ferromagnetic material, the stator core including a first edge wall, a second edge wall and a continuous outer wall circumferentially positioned around the stator core; a first axial-flux stator yoke having an inner wall rigidly attached on an outer surface of a first edge wall of the stator core, and a second axial-flux stator yoke having an inner wall rigidly attached on an outer surface of a second edge wall of the stator core, wherein the first and the second axial-flux stator yokes each include an outer wall with slots; a radial-flux stator yoke with slots includes a continuous inner wall rigidly attached on a continuous outer wall of the stator core, wherein the radial-flux stator yoke and the first and the second axial-flux stator yokes include laminated sheets; and windings positioned in the slots of the first and the second axial-flux stator yokes and the radial-flux stator yoke, wherein the stator assembly is fixed to the stationary shaft of which the rotor rotates around the same stationary shaft, in order to transmit a torque action to produce a torque force. 		Claims 16-19 are allowable based on their virtue of depending on claim 15.
In claim 20, Rao (US 2007/0228860) discloses An electrical machine that is an axial-flux and radial-flux motor (abstract), comprising: a rotor (2) mounted rotatably about a machine axis (4); a stator assembly (3). However, neither Rao nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a stator assembly including a fixed non-ferromagnetic stator core attached to the shaft; a first axial-flux stator yoke and a second axial-flux stator yoke both having slots in an axial direction; a radial-flux stator yoke with slots is positioned on an outer diameter surface of the fixed non-ferromagnetic stator core, and a set of toroid-shaped multiphase winding configured within the slots of the first and the second axial-flux stator yokes the radial-flux stator yoke; two axial-flux rotor assemblies rotatively attached to the shaft, and engage with the first and the second axial-flux stator yokes, each axial-flux rotor assembly includes an axial-flux rotor housing rigidly attached to an outer race of bearings, an axial-flux rotor back-iron attached to the axial-flux rotor housing, and an axial-flux permanent magnet array attached to the axial-flux rotor back-iron; and a radial-flux rotor assembly rigidly connected to both axial-flux rotor housings, and rotatively engaged with a radial-flux stator yoke, the radial-flux rotor assembly has a radial-flux rotor housing rigidly attached to the both axial-flux rotor housings, a radial-flux rotor back-iron attached to the radial-flux rotor housing, and a radial-flux permanent magnet array attached to the both axial-flux rotor back-irons”. Claim 21 is allowable based on their virtue of depending on claim 20.
In claim 22, Rao (US 2007/0228860) discloses A system comprising (abstract): a transceiver to receive signals from sensors associated with an axial-flux and radial-flux [AFARF] motor (abstract); such that the AFARF motor includes: a rotor (2) mounted rotatably about a machine axis (4), with the rotor rotatively attached to a shaft (45); and a stator assembly (3). However, neither Rao nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a digital controller configured to receive the signals, and generate control signals specifying values of one or combination of a multi-phase voltage or a current for the AFARF motor, for tracking a reference trajectory of torques of the AFARF motor, and wherein the AFARF motor has a load whose position is controlled by the AFARF motor and is controllable by the digital controller, a stator assembly having a stator core with a non-ferromagnetic material and including a first axial-flux stator yoke having an inner wall rigidly attached on an outer surface of a first edge wall of the stator core, and a second axial-flux stator yoke having an inner wall rigidly attached on an outer surface of a second edge wall of the stator core, wherein the first and the second axial-flux stator yokes each include an outer wall with slots; a radial-flux stator yoke with slots includes a continuous inner wall rigidly attached on a continuous outer wall of the stator core, wherein the radial-flux stator yoke and the first and the second axial-flux stator yokes include laminated sheets; and windings positioned in the slots of the first and the second axial-flux stator yokes and the radial-flux stator yoke that form a toroid-shaped stator assembly; and an inverter in communication with the digital controller and the AFARF motor, is configured to supply the multi-phase voltage and the current generated according to the generated control signals to multi-phase windings of the AFARF motor to reduce an error between the reference trajectory and a measured torque of the AFARF motor, if the error is above a predetermined error threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834